United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-40808
                          Conference Calendar


DAVID GUERRERO-AGUILAR,

                                      Plaintiff-Appellant,

versus

MANUEL RUANO; LYNN WEISS; FCI THREE RIVERS,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:04-CV-122
                      --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Guerrero-Aguilar (Guerrero), federal prisoner # 94621-

079, appeals the district court’s dismissal of his Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), action for failure to state a claim.    Guerrero sued FCI

Three Rivers; Manuel Ruano, the Health Services Administrator;

and Lynn Weiss, a Health Services assistant, asserting that he

was being denied eye surgery recommended by an ophthalmologist.

The district court determined that Guerrero had not alleged

personal involvement or supervisory liability on the part of any

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40808
                                -2-

of the defendants.   The district court also held that Guerrero

had failed to state an Eighth Amendment claim based on deliberate

indifference.

     Guerrero contends that the district court erred in

dismissing his complaint because the eye drops, acetaminophen,

and eye glasses he received as treatment are insufficient to

resolve the severe pain he is suffering.   He asserts, for the

first time on appeal, that Ruano has ignored his requests for eye

surgery.

     We review the district court’s dismissal of Guerrero’s

complaint for failure to state a claim de novo.   See Bazrowx v.

Scott, 136 F.3d 1053, 1054 (5th Cir. 1998).   Bivens provides a

cause of action against federal agents only in their individual

capacities and requires a showing of personal involvement.

Affiliated Prof’l Home Health Care Agency v. Shalala, 164 F.3d

282, 286 (5th Cir. 1999); Thompson v. Steele, 709 F.2d 381, 382

(5th Cir. 1983); see Izen v. Catalina, 382 F.3d 566, 570 n.3 (5th

Cir. 2004) (recognizing Bivens and 42 U.S.C. § 1983 actions are

analogous).   Despite the district court’s request for Guerrero to

provide a more definite statement of “how each defendant was

personally involved in the alleged denial of medical care,”

Guerrero made no such allegations before the district court.     We

decline to consider Guerrero’s assertion that Ruano ignored

Guerrero’s requests for eye surgery because it is raised for the

first time on appeal.   See Leverette v. Louisville Ladder Co.,
                             No. 04-40808
                                  -3-

183 F.3d 339, 342 (5th Cir. 1999).    Accordingly, the district

court did not err in dismissing Guerrero’s complaint for failure

to state a claim.

     Guerrero’s appeal is without arguable merit and is dismissed

as frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The district court’s dismissal of the

complaint and the dismissal of this appeal as frivolous both

count as “strikes” under 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Guerrero is

cautioned that if he accumulates three “strikes,” he will not be

able to proceed in forma pauperis in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See

28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.